Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 1 of 21 PageID 243



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                    (TAMPA DIVISION)

ALVA JOHNSON,
Individually and On Behalf of All Others Similarly
Situated,

                 Plaintiff,

        vs.                                              CASE NO. 8:19-cv-00475-WFJ-SPF

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT,
INC.,

                 Defendants.



    PLAINTIFF’S MOTION TO CONDITIONALLY CERTIFY COLLECTIVE ACTION
     AND FACILITATE NOTICE TO POTENTIAL COLLECTIVE MEMBERS AND
                  INCORPORATED MEMORANDUM OF LAW

        Pursuant to the Federal and Local Rules of Civil Procedure and 29 U.S.C. § 216(b), Plaintiff

Alva Johnson (“Plaintiff”), on behalf of herself and all those similarly situated, respectfully requests

that the Court enter an Order conditionally certifying a collective action against Defendant Donald

J. Trump for President, Inc. (“DJTFP” or “Campaign”) for violations of the Equal Pay Act

(“EPA”), 29 U.S.C. §§206(d), 216(b), and permitting, under court supervision, notice to:

     All women employed by Defendant Donald J. Trump for President, Inc. from
     May 13, 2016 to the present.

Plaintiff also respectfully requests that this Court:

     a. Require Defendant DJTFP to identify all putative members of the proposed collective by
        providing a list of their names, last known addresses, dates of employment, cell phone
        numbers, and email addresses in electronic and importable format, e.g., a Microsoft Excel
        spreadsheet, within 14 days of the entry of an order; 1

1
 See Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 169-170 (1989) (determining that courts have authority to
compel defendant-employers to provide names and addresses of potential plaintiffs through the pretrial
discovery process).
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 2 of 21 PageID 244




    b. Permit Plaintiff’s counsel to send Court-approved notice of this action to the putative
       collective members via U.S. Mail, e-mail, phone call, and text message. Plaintiff’s proposed
       Notice to the putative collective and proposed Consent to Become an Opt-In Plaintiff form
       are attached hereto as EXHIBITS A and B, respectively;

    c. Permit Plaintiff’s counsel to send a reminder notice to putative collective members via email
       and text message at the halfway point of the notice period;

    d.    Approve a 60-day opt-in period from the date the Court-approved notice is sent, during
         which the putative collective members may join this case by returning their written consents;
         and

    e. Allow putative collective members to electronically sign and return Consent to Become an
       Opt-In Plaintiff forms.

         As set forth more fully herein, Plaintiff has provided substantial evidence demonstrating

that, at all relevant times, Defendant DJTFP maintained a common policy, uniformly applicable to

all members of the putative collective, of paying female employees less than their male counterparts

for the same or similar work. Thus, Plaintiff has met the lenient standard applicable to her claims at

this early stage of the litigation, and her requested relief should be granted. See Hipp v. Liberty Nat.

Life Ins. Co., 252 F.3d 1208 (11th Cir. 2001).

                                      I.      INTRODUCTION

         Plaintiff Alva Johnson was employed by Defendant DJTFP from January 2016

through October 2016. During this time, she carried out a wide variety of job duties and travelled to

multiple states, as is typical of employees of presidential campaigns−particularly campaigns that are

leanly staffed, as the Trump Campaign was. Plaintiff’s duties included, at various times, recruiting,

organizing, and managing local volunteers, coordinating rallies and Campaign Recreational Vehicle

(“RV”) operations, drafting and delivering public remarks, onboarding new staff, distributing

campaign “collateral,” and conducting minority outreach.

         Plaintiff alleges that, throughout the campaign, she and similarly situated female employees

nationwide were paid less than their male counterparts for performing substantially similar work,


                                                    2
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 3 of 21 PageID 245



and that this pay disparity was the result of a common scheme carried out by DJTFP’s male-

dominated management and upheld via DJTFP’s centralized decision-making and policies. In

support of her allegations, Plaintiff presents anecdotal and documentary evidence of widespread

gender-based pay discrimination, which demonstrates that DJTFP’s discriminatory compensation

policies applied to all members of the proposed collective, regardless of their geographical locations

or official job titles. This evidence includes, among other things, a preliminary analysis of the

Campaign’s publicly available disbursement data for May through December of 2016, which

demonstrates that, excluding a small handful of employees in senior leadership roles, on average,

females were paid $3,865 monthly and males were paid $4,568−a stunning gap of 18.2 percent.

        Based on this preliminary evidence, Plaintiff seeks the Court’s authorization to notify

members of the proposed collective of this litigation so that they may decide whether to opt in and

thereby preserve their claims while discovery moves forward. See 29 U.S.C. §§ 216(b), 256.

                                     II.     LEGAL STANDARD

        Because Plaintiff brings this collective action under the Equal Pay Act, which is part of the

federal Fair Labor Standards Act (“FLSA”) and incorporates its collective action provisions, 29

U.S.C. § 216(b), rather than Federal Rule of Civil Procedure 23, governs her claims. § 216(b)

provides that employees may bring actions on behalf of “themselves and other employees similarly

situated” and that “[n]o employee shall be a party plaintiff to any such action unless he gives his

consent in writing to become such a party and such consent is filed in the court in which such action

is brought.” Id. Unlike in Rule 23 class actions, no finding of numerosity is required for certification.

Id.

        Courts in this Circuit have adopted a two-stage collective certification process. See Hipp v.

Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1219 (11th Cir. 2001). At the first stage, also referred to as

the “notice” or “conditional certification” stage, courts consider whether proposed collective


                                                     3
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 4 of 21 PageID 246



members should receive notice of the action and be provided with the opportunity to opt in. Id. At

the second stage, which typically occurs at the close of discovery and is known as the

“decertification” stage, courts determine whether the case should proceed to trial as a collective

action. See Morgan v. Family Dollar, 551 F.3d 1233, 1260 (11th Cir. 2008).

        The benefits of collective actions, which include promoting judicial economy and reducing

“individual costs to vindicate rights by the pooling of resources,” are dependent on “employees

receiving accurate and timely notice concerning the pendency of the collective action so they can

make informed decisions about whether to participate.” See Hoffmann-LaRoche, Inc. v. Sperling, 493

U.S. 165, 170 (1989). For this reason, courts generally apply a lenient standard at the notice stage,

requiring only that plaintiffs demonstrate that collective members are “similarly situated.” Though

the FLSA itself does not define the phrase “similarly situated,” the Eleventh Circuit has observed

that courts should consider whether the employees are similar “with respect to their job

requirements and in regards to their pay provisions.” Dybach v. State of Fla. Dep’t of Corrections, 942

F.2d 1562, 1567 (11th Cir. 1991). The Eleventh Circuit has further clarified that “plaintiffs need

show only ‘that their positions are similar, not identical,’ to be the positions held by the putative

class members” (Grayson v. K Mart, 79 F.3d 1086 n. 12 (11th Cir. 1996) (citations omitted)), and that

“[a] unified policy, plan, or scheme . . . may not be required to satisfy the more liberal ‘similarly

situated’ requirement of § 216(b)” (Id. at 1095).

        Notably, in Grayson, the Court held that the allegations, affidavits, and depositions offered by

the plaintiff were “more than sufficient” to meet the “similarly situated standard found in § 216(b),”

indicating that conditional certification would have been proper even on a less developed record.

See id. at 1095-96 (emphasis added). Indeed, at the conditional certification stage, courts typically

make a determination based only on the pleadings and any affidavits which have been submitted.

See Vondriska v. Premier Mortg. Funding, Inc., 564 F.Supp.2d 1330, 1334 (M.D. Fla. 2007).


                                                     4
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 5 of 21 PageID 247



        Relatedly, courts do not make credibility determinations or resolve contradictory evidence

presented by the parties at the notice stage. See, e.g., Henderson v. Holiday CVS, LLC, 2010 WL

1854111, at *3 (S.D. Fla. May 11, 2010) (declining to “indulge in a fact finding determination on the

merits, which is improper” at the notice stage of the litigation). See also Kreher v. City of Atlanta,

Georgia, 2006 WL 739572, at *4 (N.D. Ga. March 20, 2006) (citation omitted) (“The focus of [the

conditional certification] inquiry is not whether there has been an actual violation of law, but rather

on whether the proposed plaintiffs are ‘similarly situated’ under 29 U.S.C. § 216(b) with respect to

their allegations that the law has been violated”); Bernal v. Vankar Enterprises, Inc., 2008 WL 791963,

at *3 (W.D. Tex. March 24, 2008) (allegations that bartender tip pool was illegal were sufficient for

conditional certification, notwithstanding employer’s contentions otherwise); Shajan v. Baralo, Ltd.,

2010 WL 2218095, at *1 (S.D.N.Y. June 2, 2010) (at the conditional certification stage, “[w]eighing

of the merits is absolutely inappropriate.”).

        Because of the lenient standard applicable to plaintiffs’ claims at the notice stage,

conditional certification of a representative class is typically approved. See, e.g., Arvilla v. Fresh Mkt.,

Inc., 2019 WL 1382842, at *1–2 (M.D. Fla. Mar. 27, 2019). Here too, Plaintiff’s Motion should be

granted, as she has provided ample factual support for her allegations that the pay discrimination she

experienced was the result of a common discriminatory scheme which affected all female Campaign

staffers.

                                              III.     FACTS

A.      Plaintiff is Similarly Situated to Members of the Proposed Collective and Their Male
        Comparators With Respect to Job Requirements and Expectations.

        Though some of the Campaign’s payroll data is accessible via publicly available Federal

Election Commission filings, information regarding individual Campaign workers’ job duties is

largely within the exclusive knowledge and control of Defendant, and cannot be obtained by

Plaintiff without formal discovery. However, press reports reveal that, throughout the 2016

                                                      5
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 6 of 21 PageID 248



campaign cycle, the Trump Campaign’s paid staff was a small and exclusive group. See, e.g., Matt

Viser, “Donald Trump’s Campaign Pays Women Less Than Men,” The Boston Globe, 4 June 2016,

available at https://www.bostonglobe.com/news/politics/2016/06/04/donald-trump-campaign-

payswomen-less-than-men/VIu0v2MUJiHqhvc5C0W5dO/story.html (noting that the Trump

Campaign employed only 113 paid staffers, defined as staff making at least $1,000 per month, in

April 2016); Reid Wilson, “Trump lags behind Clinton in campaign staff, pollsters,” The Hill, 22 July

2016, available at https://thehill.com/blogs/ballot-box/presidential-races/288867-trump-lags-

behind-clinton-in-campaign-staff-pollsters (reporting that “Trump’s campaign was paying salaries to

just 68 staffers as of June 30, 2016.”). To put these numbers into perspective, the Trump Campaign

has said that it hopes to recruit and train two million volunteers for the 2020 election. See Michael

Wilner, “‘No centrist lane’ in Democratic primary, Trump campaign says,” McClatchy, 25 April 2019,

available at https://www.mcclatchydc.com/news/politics-government/white-

house/article229459319.html. Thus, all of DJTFP’s paid staffers were members of a select group of

“senior” staffers, expected to demonstrate similar high levels of skill and dedication, report up in the

same hierarchies, and follow the same Campaign-wide policies and procedures. For instance, on

information and belief, every paid DJTFP staffer was required to sign an identical nondisclosure

agreement as a condition of employment. See, e.g.,

https://www.washingtonpost.com/politics/2019/02/21/trump-campaign-loved-ndas-an-ex-staffer-

wants-nullify-them-with-class-action/?utm_term=.12315e43664a (noting that, in 2016, then-

candidate Trump “expressed his affinity for NDAs and his confidence in the ones he’s doled out to

his campaign staffers”). Further, almost all of DJTFP’s paid staffers were tasked generally with

coordinating the Campaign’s voter outreach via campaign field offices and/or the media.

        One paid Campaign staffer, Omarosa Manigault Newman, has already stepped forward to

voice her willingness to opt in to this collective action. See Declaration of Omarosa Manigault


                                                     6
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 7 of 21 PageID 249



Newman, attached hereto as EXHIBIT C. Like Plaintiff Alva Johnson, a major facet of Ms.

Manigault Newman’s job was outreach to African American and other minority groups. Also like

Ms. Johnson, Ms. Manigault Newman was responsible for speaking at Republican events and

crafting Campaign communications. As set forth in further detail in her Declaration, Ms. Manigault

Newman believes that Defendant DJTFP paid her less than male employees who performed the

same or similar job duties under similar working conditions.

         In sum, the limited information available to Plaintiff at this early stage, before discovery has

been exchanged, reveals that all paid staff of DJTFP performed work that required substantially

similar skill, effort and responsibility. This is borne out by Plaintiff’s own experiences as a DJTFP

staffer. See, e.g., infra, describing the duties and credentials of several male DJTFP employees.

Accordingly, Plaintiff has amply demonstrated that she is similarly situated to both members of the

putative collective and their male counterparts with respect to job duties and expectations.

B.       Plaintiff is Similarly Situated to the Members of the Proposed Collective in that They
         Were All Subject to the Same Discriminatory Compensation Scheme.

     1. DJTFP paid Plaintiff less than comparable male employees for substantially equivalent work.

         Throughout the 2016 election cycle, Plaintiff was significantly underpaid compared to many

of her male Campaign counterparts. Specifically, Plaintiff was paid $3,000 per month between

January and August 2016. She was paid a $1,000 bonus on August 31, 2016. From September 2016

until she left the campaign, she was paid $4,000 per month. This compensation was considerably

lower than that paid to male Campaign staff who had the same responsibilities as she did, and lower

even than male Campaign staff who had fewer responsibilities than she did. The following are just a

few examples of male DJTFP employees who were paid more than Plaintiff for substantially similar

work:

         i.   Sidney Bowdidge, a former massage therapist, was part of the National Strike Team with

              Plaintiff. He was responsible for volunteer recruitment and management, just like

                                                        7
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 8 of 21 PageID 250



         Plaintiff. He traveled with Plaintiff as part of the National Strike Team. For that work,

         he was paid $3,500 per month from March through August 2016 (except for April 2016,

         when he was paid $6,000) and $7,000 per month for the remainder of the campaign.

      ii. Matt Ciepielowski was part of the National Strike Team with Plaintiff, and they traveled

         to all of the same states. Mr. Ciepielowski was paid $8,000 per month from January

         through June 2016 (except for April 2016, when he was paid $10,500), and $10,000 per

         month for the rest of the campaign.

      iii. Austin Browning was a high school senior when he was hired during the general

         election. He was paid $5,618.58 in August 2016, $7,817.78 in September 2016, $8,592.30

         in October 2016, and $6,421.07 in November 2016.

      iv. David Chiokadze assisted the Communications Director for the Florida team in

         preparing talking points and written statements for the Campaign. Mr. Chiokadze and

         Plaintiff worked closely together during the general election in Florida, and Plaintiff

         frequently helped Mr. Chiokadze with his work. Yet Mr. Chiokadze was paid $8,000 in

         May 2016, $9,003.25 in June 2016, $8,000 in July 2016, $13,148 in August 2016,

         $8,363.56 in September 2016, and $5,907.90 in October 2016.

      v. Tony Ledbetter was responsible for representing the Campaign in the northern part of

         Florida during the general election, just as Plaintiff had been responsible for representing

         the campaign in the northern part of Alabama during the primaries. Mr. Ledbetter had

         fewer responsibilities than Plaintiff did during the general election, because while

         Plaintiff was in charge of operating the RV program throughout the entire state, Mr.

         Ledbetter was only responsible for a few counties. Yet Mr. Ledbetter was paid $3,500

         per month from January through March 2016 and $5,500 per month between August

         and October 2016.


                                                8
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 9 of 21 PageID 251



        2.      Plaintiff’s preliminary analysis of the available data reveals gender-based pay disparities across the
                proposed collective.

        Attached hereto as EXHIBIT D is the declaration of Dr. Phillip M. Johnson, economist and

managing director at Econ One Research, Inc. Dr. Johnson holds a doctoral degree in economics

from the University of California at Los Angeles and a bachelor’s degree in economics from

California State University at Northridge. Dr. Johnson’s preliminary analysis of the Campaign’s

payroll-related disbursement data reveals that women were consistently paid less than men on

average. The chart below reflects a summary of some of Dr. Johnson’s findings, which are explained

in further detail in his Declaration:

                                                Trump Campaign
                                         Employee Compensation by Gender

                                                             Mean Compensation
                          Year -Month             Female          Male    Female - Male              Percent Diff
                                                                      (Dollars)
                                                                                      (2) - (3)         (4) / (2)
                               (1)                   (2)               (3)              (4)               (5)


                                                          Staff Excluding Key Staff and Advisors
                   1.   May 2016                 $   3,609      $ 4,624     $       -1,015                -28.1%
                   2.   June 2016                    3,917         4,801              -884                -22.6
                   3.   July 2016                    3,792         5,019            -1,227                -32.4
                   4.   August 2016                  3,555         4,530              -975                -27.4
                   5.   September 2016               4,582         4,810              -228                 -5.0
                   6.   October 2016                 4,592         5,016              -423                 -9.2
                   7.   November 2016                2,573         3,060              -488                -19.0
                   8.   December 2016                8,807         8,902               -95                 -1.1

                   9. May-Dec 2016                $ 3,865        $ 4,568          $           -703        -18.2%

                                                                   Key Staff and Advisors
                  10.   May 2016                 $   6,675       $ 10,123     $     -3,448               -51.7%
                  11.   June 2016                    5,367          9,915           -4,549               -84.8
                  12.   July 2016                    5,367          9,915           -4,549               -84.8
                  13.   August 2016                  7,680          9,052           -1,372               -17.9
                  14.   September 2016               7,680          9,960           -2,280               -29.7
                  15.   October 2016                 9,146         10,140             -995               -10.9
                  16.   November 2016                3,401          6,926           -3,525              -103.7
                  17.   December 2016                    0         20,000          -20,000

                  18. May-Dec 2016                $ 6,474        $ 9,703          $        -3,230         -49.9%

                                      Notes: (1) Key Staff and Advisors include "State Director", "Communications
                                              Director", "Director of New Media" ,"Deputy Campaign Manager",
                                              and "Senior Advisor".


                                     Sources: FEC Disbursements Data; Ballotpedia.


                                                                 9
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 10 of 21 PageID 252




 This chart shows that, excluding a small handful of very high-level advisors and other staff, on

 average, females received $3,865 per month while males received $4,568. The average monthly

 compensation paid to females was less than that paid to males in every month, and was 18.2 percent

 less than males’ compensation for the May-December 2016 period as a whole. As part of his

 analysis, Dr. Johnson also conducted a statistical test of whether this observed disparity in pay is

 likely to have occurred by chance, using a standard T-test for this purpose. The results of this test

 indicated that the disparity is unlikely to have occurred by chance.

         Several other studies of the Campaign’s publicly available compensation data have confirmed

 the substance of Dr. Johnson’s preliminary findings. For instance, the Boston Globe conducted an

 in-depth analysis of the Campaign’s April 2016 Federal Election Commission disclosures, and

 discovered that the women who worked for the Campaign that month made an average of about

 $4,500, while the men made nearly $6,100−an astonishing thirty-five percent disparity. See Matt

 Viser. “Donald Trump’s Campaign Pays Women Less Than Men,” The Boston Globe, 4 June 2016,

 available at https://www.bostonglobe.com/news/politics/2016/06/04/donald-trump-campaign-

 payswomen-less-than-men/VIu0v2MUJiHqhvc5C0W5dO/story.html.

         This pay disparity was evident even when researchers took into account only the Campaign’s

 highest-paid senior staff. For instance, the Boston Globe study cited above found that, of the 15

 highest-paid employees, only two were women. Id. Likewise, an analysis of the Campaign’s May

 2016 financial disclosures revealed that “[n]early all of Trump’s highest-paid senior staffers are men:

 Campaign manager Corey Lewandowski, deputy campaign manager Michael Glassner, chief policy

 adviser Sam Clovis, and director of social media Dan Scavino were each paid between $12,500 and

 $20,000 for April and May. The two female senior staffers — communications director Hope Hicks

 and national spokeswoman Katrina Pierson — were paid $7,700 and $10,486, respectively.” See


                                                    10
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 11 of 21 PageID 253



 Laura Basset, “Donald Trump’s Campaign Staff Is 75 Percent Men,” The Huffington Post, 25 May

 2016, available at https://www.huffpost.com/entry/donald-trump-male-staff-

 75_n_5745b564e4b055bb1170c0de. Notably, the gender pay gap observed in these studies

 continued well into President Trump’s tenure in the White House. See Josh Delk and Megan R.

 Wilson, “White House releases salaries of top Trump staffers,” The Hill, 30 June 2017, available at

 https://thehill.com/homenews/administration/340302-white-house-releases-salaries-of-top-trump-

 staffers (showing that of the twenty-two highest-paid White House employees, only six were

 women).

        The widespread nature of the EPA violations at issue is further demonstrated by the fact

 that similar cases have been filed against DJTFP in the past. For instance, in January 2016, an Iowa

 field organizer named Elizabeth Mae Davidson accused the Trump Campaign of sex discrimination,

 claiming that men were paid more than women for doing the same work. In an interview, Ms.

 Davidson said she was paid $2,000 a month and was classified as part-time because she also had a

 job as a paralegal. However, another district representative, Marc Elcock, was paid more, even

 though he, too, had a day job. See Trip Gabriel, “Donald Trump Field Organizer Accuses Campaign

 of Sex Discrimination,” The New York Times, 31 Jan. 2016, available at

 https://www.nytimes.com/2016/02/01/us/politics/trump-field-organizer-accuses-campaign-of-

 sex-discrimination.html. According to public filings, several men who held the same title as her,

 including Mr. Elcock, were paid $3,500 to $4,000 a month. Id. Though Ms. Davidson received a

 right-to-sue letter from the Equal Employment Opportunity Commission, she ultimately opted not

 to pursue her case against the campaign for undisclosed reasons. See Ryan J. Foley, “Iowa woman

 drops gender bias case against Trump campaign, lawyer says,” The Des Moines Register, 3 Jan. 2018,

 available at https://www.desmoinesregister.com/story/news/crime-and-courts/2018/01/03/iowa-

 woman-drops-gender-bias-case-against-trump-campaign-lawyer-says/1000565001/. Given the fact


                                                   11
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 12 of 21 PageID 254



 that, as described supra, all DJTFP employees were required to sign restrictive nondisclosure

 agreements as a condition of employment, it is likely that other women wished to challenge the

 Campaign’s discriminatory pay policies but were prevented from doing so due to fear of

 professional or legal retaliation.

         DJTFP’s knowledge of the pervasive gender pay disparity among its employees is

 indisputable, given that campaigns are required to track disbursements and report them to the FEC.

 Indeed, throughout the campaign, the discriminatory pay policies described above were established,

 enforced, and encouraged by DJTFP’s top leadership, including then-candidate Trump himself.

 Defendant Trump has repeatedly made light of the issue of equal pay and has expressed particular

 disdain for working mothers. For instance, he justified lower pay for women in an interview with

 Mika Brzezinski for her 2011 book, Knowing Your Value, saying “an employer could say ‘she’s not

 giving me 100 percent. She’s giving me 84 percent, and 16 percent is going towards taking care of

 children.’” See Christina Cauterucci, “The Trump Campaign Pays its Few Female Employees Much

 Less than its Male Ones,” Slate, 26 May 2016, available at https://slate.com/human-

 interest/2016/05/trump-s-campaign-pays-its-few-female-employees-much-less-than-its-male-

 ones.html. Defendant Trump has also remarked that pumping breast milk in the office is

 “disgusting” (see id.); that pregnancy is “an inconvenience” for an employer (see Basset); and that he

 opposes the idea of a law requiring employees to pay women and men the same (id.).

                                          IV.     ARGUMENT

 A.      The Evidence Presented by Plaintiff is More than Sufficient to Meet the Lenient
         Standard for Conditional Certification of and Issuance of Notice to the Proposed
         Collective.

         As set forth supra, because the prevailing issue at this stage is whether the proposed class

 members should be afforded an opportunity to preserve their claims and because certification is

 provisional, courts follow a lenient standard that typically results in certification. In support of her


                                                     12
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 13 of 21 PageID 255



 claims, Plaintiff has attached hereto as EXHIBITS C, D, and E, respectively, the declaration of a

 similarly situated DJTFP staffer, Omarosa Manigault Newman; the expert declaration of Dr. Phillip

 Johnson; and her own declaration. These declarations, along with the other evidence provided by

 Plaintiff, meet or exceed what courts in this Circuit and throughout the country have deemed

 sufficient for conditional certification. See Torres v. Nature Coast Home Care LLC, 2016 WL 5870217,

 at *2 (M.D. Fla. Oct. 7, 2016) (“even one opt-in notice can be sufficient to meet the first

 requirement for conditional certification”); Sniffen v. Spectrum Indus. Servs., 2007 WL 1341772, at *2

 (S.D. Ohio Feb. 13, 2007) (even under the more restrictive standard of a “modest factual showing,”

 the “affidavits of the two named plaintiffs [show] that potential class members are similarly

 situated”); Vondriska v. Premier Mortg. Funding, Inc., 564 F.Supp.2d 1330, 1334 (M.D. Fla. 2007)

 (“Evidence of other employees who desire to opt in may be based on affidavits, consents to join the

 lawsuit, or expert evidence on the existence of other similarly-situated employees”); Bernal v. Vankar

 Enterprises, Inc., 2008 WL 791963, at *3 (W.D. Tex. March 24, 2008) (class of tipped bartenders

 conditionally certified based on plaintiff’s complaint alleging an illegal tip pool and plaintiff’s

 affidavit alone); Barreda v. Prospect Airport Services, Inc., 2008 WL 7431307 (N.D. Ill. 2008) (certifying

 companywide collective action based on affidavits from only one location); Kutzback v. LMS

 Intellibound, LLC, 2014 WL 7187006 (W.D. Tenn. Dec. 16, 2014) (granting nationwide conditional

 certification for approximately 28,000 putative members based on declarations and evidence of prior

 litigation and Department of Labor investigation).

         The evidence submitted by Plaintiff should be given special weight considering the unique

 circumstances present here. Specifically, as described supra, all paid Campaign staffers were required

 to sign restrictive nondisclosure agreements. Notably, the Campaign’s standard NDA is indefinite in

 duration and geographic scope, contains an exceedingly broad non-disparagement clause, applies to

 third-party individuals and commercial entities not directly connected with the Campaign, and


                                                      13
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 14 of 21 PageID 256



 threatens violators with significant legal consequences. These NDAs serve as a serious deterrent to

 women wishing to come forward with allegations of pay discrimination, especially at this early stage

 before a collective has been conditionally certified and official notice issued. It is likely that, after

 such notice is issued and potential collective members are informed that other, similarly situated

 employees are pursuing their legal rights under the EPA, more women will feel empowered to opt

 in.

 B.      DJTFP’s Offices Across the U.S. Constitute One Establishment for Purposes of the
         EPA

         Plaintiff has also provided evidence that all of DJTFP’s offices constitute a single

 “establishment” under the EPA. The EPA prohibits discrimination “within any establishment in

 which such employees are employed,” but does not define “establishment” based on geographical

 offices. See 29 U.S.C. 206(d)(1); Mulhall v. Advance Sec. Inc., 19 F.3d 586, 591-92 (11th Cir. 1994) (“A

 reasonable trier of fact could infer that because of centralized control and the functional

 interrelationship between plaintiff and the comparators . . . a single establishment exists for purposes

 of the EPA.”); Brennan v. Goose Creek Consol. Ind. Sch. Dist., 519 F.2d 53, 57-58 (5th Cir. 1975)

 (schools in same district were one establishment due to centralized personnel administration);

 American Federation v. Nassau, 609 F. Supp. 695, 706 (E.D.N.Y. 1985) (“physically separate work

 places can constitute a single establishment under the EPA if there is a significant functional

 interrelationship between the work of the employees in the various locations.”). Here, as described

 supra, Plaintiff and members of the proposed collective were subject to a common practice or

 scheme on the part of DJTFP’s leadership to pay female employees significantly less than their male

 peers, a scheme which DJTFP effectuated through centralized Campaign policies and decision-

 making. Policies and decision-making emanated from Trump Tower, which served as the campaign’s

 headquarters. Additionally, Plaintiff and members of the proposed collective were all primarily

 involved in voter engagement efforts on behalf of the Campaign, meaning that there was “significant
                                                      14
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 15 of 21 PageID 257



 functional interrelationship between the work of the employees in the various locations.” American

 Federation, 609 F. Supp. at 706. Accordingly, Plaintiff has shown that all of DJTFP’s offices across

 the U.S. are part of the same establishment under the EPA.

 C.      Plaintiff and the Members of the Proposed Collective are Protected by the FLSA
         Under Both “Enterprise” and “Individual” Coverage

         Though the question of whether and under which specific provisions Plaintiff and the

 proposed collective members are covered by the FLSA (of which the EPA is a part) is more

 appropriate for resolution on Defendant’s pending Motion to Dismiss, Plaintiff will briefly address it

 here. Workers are covered under the FLSA in one of two instances: individual coverage or

 enterprise coverage. Individual coverage lies where the worker is engaged in commerce or the

 production of goods for commerce. 29 U.S.C. § 207(a)(1). Enterprise coverage lies where the

 employee works for an enterprise engaged in commerce or in the production of goods for

 commerce. Id. Here, Plaintiffs and the proposed collective members are protected by the FLSA

 under both enterprise and individual coverage.

         For a business to be covered by enterprise coverage by and thus required to meet the

 obligations of the FLSA, it must constitute an “enterprise” as defined by 29 U.S.C. § 203(r)(1), and

 meet the requirements under 29 U.S.C. § 203(s)(1). To constitute an “enterprise,” a business must be

 “engaged in commerce or in the production of goods for commerce.” 29 C.F.R. § 779.234; 29

 U.S.C. § 203(s)(1). An enterprise is so engaged if it has employees engaged in commerce or in the

 production of goods for commerce, or has employees handling, selling, or otherwise working on

 goods or materials that have been moved in or produced for commerce by any person, and has an

 annual gross volume of sales made or business done of at least $500,000. 29 U.S.C. § 203(s)(1)(A).

 In Polycarpe v. E & S Landscaping Service, Inc., 616 F.3d 1217 (11th Cir. 2010), the Eleventh Circuit

 examined the language in 29 U.S.C. § 203(s)(1)(A), “or that has employees handling, selling, or

 otherwise working on goods or materials that have been moved in or produced for commerce by
                                                    15
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 16 of 21 PageID 258



 any person,” referred to as “the handling clause.” Id. The Court stated that the handling clause

 allows the FLSA “potentially to reach retail and service businesses that were otherwise locally

 focused.” Id. at *7. The Court further noted that, under the handling clause, the focus is on whether

 an employer has two or more employees (not necessarily the plaintiffs) handling, selling, or otherwise

 working on goods or materials that have been moved in or produced for commerce by any person.

 Id. In its analysis, the Court explicitly rejected the “coming to rest” doctrine, which holds that goods

 or materials can lose their interstate quality if the items have already come to rest within a state

 before intrastate purchase by a business. The court held that the coming to rest doctrine is

 inapplicable in the enterprise coverage context because the FLSA “was designed to regulate

 enterprises dealing in articles acquired intrastate after travel in interstate commerce.” Id. at *8-9

 (citations omitted, emphasis in original).

         Under this analysis, Defendant DJTFP is clearly an “enterprise” as defined by the FLSA, and

 its paid staffers, including Plaintiff and members of the proposed collective, are thus protected

 under the statute’s enterprise coverage. Though formal discovery will likely reveal further

 information regarding the extent of Defendant’s commercial activities, DJTFP’s very own re-

 election campaign Manager has said: “We’re closing in on selling our one millionth red MAGA

 [Make America Great Again] hat. You know those are 45 bucks a piece. You do the math there

 really quick, it’s $45 million. So those kind of things—this president has changed the game in the

 way merchandise, rallies, the entire experience of being part of the political movement. He’s

 changed it.” See David Brennan, “Donald Trump Campaign Manager Says Nearly 1 Million MAGA

 Hats Sold, and $45 Million Made,” Newsweek, 29 April 2019, available at

 https://www.newsweek.com/donald-trump-campaign-maga-hats-donations-brad-parscale-2020-

 1408087 (emphasis added).




                                                     16
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 17 of 21 PageID 259



         For a worker to be “engaged in commerce” and thus qualify for individual coverage under the

 FLSA, he or she must be directly participating in the actual movement of persons or things in

 interstate commerce by (i) working for an instrumentality of interstate commerce, e.g., transportation

 or communication industry employees, or (ii) by regularly using the instrumentalities of interstate

 commerce in his work, e.g., regular and recurrent use of interstate telephone, telegraph, mails, or

 travel. See Thorne v. All Restoration Servs., Inc., 448 F.3d 1264, 1266 (11th Cir. 2006). Whether a worker

 travels between states to fulfill his or her job duties is relevant to the analysis of whether he or she

 qualifies for individual coverage under the FLSA. See Josendis v. Wall to Wall Residence Repairs, Inc., 662

 F.3d 1292, 1316 (11th Cir. 2011) (finding that an employee was not entitled to individual coverage in

 part because he “never traveled outside of Florida for purposes of his employment.”).

         Plaintiff Johnson and members of the proposed collective all qualify for individual coverage

 under the FLSA because their voter engagement efforts involved both regularly using the

 instrumentalities of interstate commerce and, in many cases, interstate travel. These efforts included,

 among other things, crafting Campaign communications to be disseminated nationwide via TV,

 radio, and social media; phone-banking and overseeing phone-banking, which consisted of making

 phone calls to voters nationwide; travelling to, setting up, and managing Campaign “field” offices in

 multiple states; emailing Campaign workers and voters nationwide; and distributing and overseeing

 the distribution of Campaign “collateral” such as yard signs and bumper stickers, which were shipped

 from state to state throughout the election.

 D.      Plaintiff’s Proposed Notice is Timely, Accurate, and Informative, and Plaintiff
         Should be Permitted to Email, Mail, and Text it to Putative Collective Members.

         Plaintiff’s proposed judicial notice, attached hereto as EXHIBIT A, is “timely, accurate, and

 informative” and should be adopted. See Hoffmann-La Roche, 493 U.S. at 172. Plaintiff’s proposed

 notice is timely because this litigation began less than three months ago, and the parties have yet to

 exchange discovery responses. Submitting the proposed notice for the Court’s approval as early as
                                                     17
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 18 of 21 PageID 260



 possible will give potential collective members the best possible chance of preserving as many of

 their EPA claims as possible. The accuracy of Plaintiff’s proposed notice is similarly indisputable.

 The notice sets forth, in straightforward and concise terms, what this litigation is about, who

 qualifies as a member of the proposed collective, and what has and has not been decided by the

 Court at this stage. See Proposed Notice, EXHIBIT A (“the Court has not ruled on the merits of the

 lawsuit. The Court has only ruled that it is important that you be notified of the existence of the

 lawsuit so that you can protect your rights from expiring by joining the lawsuit.”). For similar

 reasons, Plaintiff’s proposed notice is informative. Specifically, it describes, in language

 understandable to the average worker, the main allegations in the Complaint, how qualified

 individuals’ rights may be effected by opting in (or declining to opt in), and how qualified individuals

 can join the collective (including the date by which a Consent form must be received and how to

 transmit it to Plaintiff’s counsel).

         Plaintiff requests that she be permitted to notify all putative collective members of the

 pendency of this action via phone call and text message, and to email the Class Notice and Consent

 to Join forms in addition to mailing them via first-class mail. Email notice has been widely embraced

 by courts throughout the country. See Alequin v. Darden Rests., Inc., No. 12–61742–CIV, 2013 WL

 3945919 (S.D. Fla. July 31, 2013) (noting that the Southern District of Florida commonly approves

 e-mail notice to potential opt-in class members in FLSA cases); Williams v. Coventry Health Care of

 Florida, Inc., 2016 WL 7013530 at * 1 (M.D. Fla. Oct. 4, 2016); Collado v. J. & G. Transp., Inc., 2014

 WL 5390569 at * 6 (S.D. Fla. Oct. 23, 2014); Lewis v. Huntington Nat. Bank, 2011 WL 8960489, at *2

 (S.D. Ohio June 20, 2011) (“The addresses on file for [former employees] may or may not continue

 to be accurate, and using a second mode of communication will help ensure that all of these

 potential plaintiffs will receive at least one copy of the Notice Package.”); see also Butler v. Direct SAT

 USA, LLC, 876 F. Supp.2d 560, 575 (D. Md. 2012) (allowing e-mail notice to putative class


                                                     18
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 19 of 21 PageID 261



 members because communication through e-mail is now the “norm.”) Likewise, many courts have

 approved notice via text message in FLSA cases, given the statute’s remedial purpose and the goal of

 transmitting the notice to as many potential collective members as possible. See, e.g., Landry v. Swire

 Oilfield Servs., L.L.C., 252 F. Supp. 3d 1079, 1129 (D.N.M. 2017) (“The Court finds persuasive the

 [p]laintiffs’ argument that communication via email and text message will ‘increase the chance of the

 class members receiving and reading the notice’”); Bhumithanarn v. 22 Noodle Mkt. Corp., 2015 WL

 4240985, at *5 (S.D.N.Y. July 13, 2015) (finding that “notice via text message is likely to be a viable

 and efficient means of communicating with many prospective members of [the] collective action”

 where it was shown text messaging was defendants’ preferred method of employee communication).

                                           V.     CONCLUSION

         Plaintiff has introduced ample evidence that the she performed substantially equivalent work

 to members of the proposed collective for purposes of the EPA, and that she and all of the

 members of the proposed collective are “similarly situated” with regard to their EPA claims. Thus,

 Plaintiff respectfully requests that the Court grant conditional certification and approve timely notice

 to the proposed collective as set forth above.

                                     CERTIFICATE OF CONFERRAL

         Pursuant to Local Rule 3.01(g), undersigned counsel contacted counsel for Defendants

 regarding the relief requested in this Motion, and is authorized to represent that Defendants object

 to the relief requested in this Motion.



 DATED: May 13, 2019.                                    Respectfully submitted,

                                                         /s/ Hassan A. Zavareei
                                                         Hassan A. Zavareei (pro hac vice)
                                                         Trial Counsel
                                                         Katherine M. Aizpuru (pro hac vice)
                                                         TYCKO & ZAVAREEI LLP
                                                         1828 L Street NW, Suite 1000
                                                    19
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 20 of 21 PageID 262



                                           Washington, D.C. 20036
                                           P: (202) 417-3667
                                           F: (202) 973-0950
                                           hzavareei@tzlegal.com
                                           kaizpuru@tzlegal.com

                                           Tanya S. Koshy (pro hac vice)
                                           TYCKO & ZAVAREEI LLP
                                           1970 Broadway, Suite 1070
                                           Oakland, CA 94612
                                           P: (510) 250-3298
                                           F: (202) 973-0950
                                           tkoshy@tzlegal.com

                                           Janet Varnell (Fla. Bar No. 71072)
                                           Brian W. Warwick, (Fla. Bar No. 0605573)
                                           VARNELL & WARWICK, PA
                                           P.O. Box 1870
                                           Lady Lake, FL 32158-1870
                                           P: 352-753-8600
                                           F: 352-503-3301
                                           jvarnell@varnellandwarwick.com
                                           bwarwick@varnellandwarwick.com

                                           F. Paul Bland (pro hac vice)
                                           Karla Gilbride (pro hac vice)
                                           PUBLIC JUSTICE, P.C.
                                           1620 L Street NW, Suite 630
                                           Washington, DC 20036
                                           (202) 797-8600

                                           Jennifer Bennett (pro hac vice)
                                           PUBLIC JUSTICE, P.C.
                                           475 14th Street, Suite 610
                                           Oakland, CA 94612
                                           (510) 622-8150




                                      20
Case 8:19-cv-00475-WFJ-SPF Document 34 Filed 05/13/19 Page 21 of 21 PageID 263



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 13, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

 to all counsel of record.

                                                      /s/ Hassan A. Zavareei
                                                      Hassan A. Zavareei




                                                 21
Case 8:19-cv-00475-WFJ-SPF Document 34-1 Filed 05/13/19 Page 1 of 4 PageID 264




                              EXHIBIT A
Case 8:19-cv-00475-WFJ-SPF Document 34-1 Filed 05/13/19 Page 2 of 4 PageID 265



                        THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


           Notice of Equal Pay Act lawsuit
     against Donald J. Trump for President, Inc.
      (“DJTFP”) on behalf of female employees
            A court authorized this notice. This is not a solicitation from a lawyer.


 TO:            All women employed by Defendant Donald J. Trump for President, Inc.
                (“DJTFP”) from May 13, 2016 to the present.

 DATE:          _________________, 2019

 RE:            Equal Pay Act (“EPA”) collective action lawsuit against DJTFP alleging that
                DJTFP discriminated against female employees nationwide by systematically
                paying them less than male employees for substantially similar work.

                Alva Johnson v. Donald J. Trump, et al., Case No. 8:19-cv-00475-WFJ-SPF,
                pending in the United States District Court for the Middle District of Florida.


1.     Why did I get this notice?

The purpose of this notice is to inform you of the existence of a collective action lawsuit against
DJTFP. The Court has determined that you may be similarly situated to Alva Johnson, the
individual who brought this case. The Court has ordered that this notice be sent to you, so that
you can decide whether to join the lawsuit.

The Court has not ruled on the merits of the lawsuit. The Court has only ruled that it is
important that you be notified of the existence of the lawsuit so that you can protect your rights
from expiring by joining the lawsuit.

2.     What is this lawsuit about?

Plaintiff Alva Johnson alleges that she and similarly situated female employees nationwide were
paid less than their male counterparts for performing substantially similar work, and that this pay
disparity was the result of a common scheme carried out by DJTFP’s management and upheld
via DJTFP’s centralized decision-making and policies. Plaintiff seeks, among other relief, front-
and back-pay, liquidated damages (in an amount equal to back wages) or interest, attorneys’ fees,
and litigation costs for herself and other similarly situated employees.

                        For more information, please visit [insert website]

                                                 1
Case 8:19-cv-00475-WFJ-SPF Document 34-1 Filed 05/13/19 Page 3 of 4 PageID 266




DJTFP disputes these allegations and contends that its compensation policies are lawful.


3.     How can I join the lawsuit?

If you are a potential collective member as defined on page 1, you may choose to join this suit
(that is, you may “opt in”). To opt in, you must submit a “Consent to Join” form by [insert
date 90 days from date of mailing]. You can submit the Consent to Join form on the web at
[website], by email to [email address], by fax to [fax #], or by mail to [mailing address]. To
be timely, the form must be postmarked or received by [insert date 90 days from date of
mailing]. A Consent to Join form and stamped envelope are enclosed with this notice.


4.     What happens if I join the lawsuit?

If you file a Consent to Join form, you agree that the Court’s orders will apply to you, whether
they are favorable or unfavorable (that is, whether the Plaintiff wins her case against DJTFP or
not). You also agree that you will be represented by the Plaintiff and her counsel and authorize
them to make decisions on your behalf regarding the lawsuit, including any settlement. These
decisions and agreements will then be binding on you.

Plaintiff’s attorneys will not charge you directly for their work in this case. If there is no
recovery (i.e., if Plaintiff recovers no money from DJTFP), you will not have to pay the attorneys
for any of their work. If there is a recovery, Plaintiff’s attorneys will receive whatever attorneys’
fees the Court orders. Those fees may be subtracted from the recovery obtained from DJTFP, or
they may be paid separately by DJTFP, or they may be a combination of the two.


5.     What happens if I do not join the lawsuit?

If you choose not to join this lawsuit, you will not be affected by any judgment in the lawsuit
relating to the EPA claim, whether favorable or unfavorable. However, you will not be able to
receive any money recovered in the lawsuit. You may file your own lawsuit and select the
attorney of your choice at your own expense.


6.     What happens next?

The lawsuit will proceed toward trial, which could take many months or years. If your contact
information changes, and you want Plaintiff’s counsel to be able to contact you (e.g., to update
you about the case, to send you money from any settlement or judgment, etc.), you may provide
your updated contact information to Plaintiff’s counsel (whose information is available at
www.tzlegal.com and in Section 7, below).


                        For more information, please visit [insert website]

                                                 2
Case 8:19-cv-00475-WFJ-SPF Document 34-1 Filed 05/13/19 Page 4 of 4 PageID 267




7.     Your legal representation if you join

If you choose to join this suit, you will be represented by the Plaintiffs through their attorneys.
The attorneys are:

Hassan A. Zavareei                                     Tanya S. Koshy
Trial Counsel                                          TYCKO & ZAVAREEI LLP
Katherine M. Aizpuru                                   1970 Broadway, Suite 1070
TYCKO & ZAVAREEI LLP                                   Oakland, CA 94612
1828 L Street NW, Suite 1000                           P: (510) 250-3298
Washington, D.C. 20036                                 F: (202) 973-0950
P: (202) 417-3667                                      tkoshy@tzlegal.com
F: (202) 973-0950
hzavareei@tzlegal.com                                  F. Paul Bland
kaizpuru@tzlegal.com                                   Karla Gilbride
                                                       PUBLIC JUSTICE, P.C.
Janet Varnell (Fla. Bar No. 71072)                     1620 L Street NW, Suite 630
Brian W. Warwick, (Fla. Bar No. 0605573)               Washington, DC 20036
VARNELL & WARWICK, PA                                  (202) 797-8600
P.O. Box 1870
Lady Lake, FL 32158-1870                               Jennifer Bennett
P: 352-753-8600                                        PUBLIC JUSTICE, P.C.
F: 352-503-3301                                        475 14th Street, Suite 610
jvarnell@varnellandwarwick.com                         Oakland, CA 94612
bwarwick@varnellandwarwick.com                         (510) 622-8150


If you would like further information about this lawsuit or have questions about the procedure or
deadline for filing a Consent to Join form, please contact Plaintiffs’ counsel.


8.     This notice has been authorized by the Court.

This notice and its contents have been authorized by the United States District Court for the
Middle District of Florida, Tampa Division, the Honorable William F. Jung presiding. The
Court has taken no position regarding the merits of Plaintiff’s claims or of DJTFP’s defenses.




                        For more information, please visit [insert website]

                                                  3
Case 8:19-cv-00475-WFJ-SPF Document 34-2 Filed 05/13/19 Page 1 of 3 PageID 268




                              EXHIBIT B
Case 8:19-cv-00475-WFJ-SPF Document 34-2 Filed 05/13/19 Page 2 of 3 PageID 269



                                     Consent To Join Form

       I am a woman who was employed by Donald J. Trump for President, Inc. (“DJTFP”)
between May 13, 2016 and the present.

        I choose to participate in the lawsuit titled Alva Johnson v. Donald J. Trump, et al., Case No.
8:19-cv-00475-WFJ-SPF (M.D. Fla.) to recover monetary damages under the federal Equal Pay Act
(“EPA”), 29 U.S.C. § 216(b).

        I choose to be represented in this action by the named plaintiff and Tycko & Zavareei LLP,
Varnell & Warwick, PA, and Public Justice, P.C. (“Plaintiff’s Counsel”). I agree to be bound by their
decisions in the litigation and by any adjudication of this action by a court, whether it is favorable or
unfavorable. I understand that reasonable costs expended by Plaintiff’s Counsel on my behalf will
be deducted from any settlement or judgment amount on a pro-rata basis among all other plaintiffs.
I understand that Plaintiff’s Counsel will petition the Court to award them attorneys’ fees and costs
from any settlement or judgment.

       I also consent to join any separate or subsequent action to assert my claims against DJTFP,
and/or any related entities or persons potentially liable.


Print Name:                     _____________________________________________

Signature:                      _____________________________________________

Date:                           _____________________________________________
Case 8:19-cv-00475-WFJ-SPF Document 34-2 Filed 05/13/19 Page 3 of 3 PageID 270
                      PRIVILEGED ATTORNEY-CLIENT COMMUNICATION

                    Additional Information Regarding The Consent To Join Form

This form has been completed with your personal, non-work contact information, so that we (your
attorneys) can stay in touch to update you regarding the lawsuit’s progress, and so that we can give
you your share of any money that is recovered (if any) from DJTFP on your behalf. If any of the
information below is incorrect, please contact us to correct your information (our contact
information is below).


Name:                                            ______________________________________

Address:                                         ______________________________________

City, State, Zip:                                ______________________________________

Telephone Number(s):                             ______________________________________

E-Mail Address:                                  ______________________________________


Additional information

    •   This lawsuit asserts Equal Pay Act claims on behalf of female employees of Donald J.
        Trump for President, Inc. (“DJTFP”) who were systematically paid less than their male
        counterparts for substantially similar work from May 13, 2016 to the present.

    •   It is illegal for any employer to retaliate against an individual for exercising his or her rights
        (such as by participating in this lawsuit, signing or submitting this document, or talking to
        attorneys about his or her rights).

    •   If you have any questions or wish to update your contact information, please contact Hassan
        Zavareei or Kate Aizpuru at Tycko & Zavareei LLP by calling (202) 973-0900, or by
        emailing hzavareei@tzlegal.com or kaizpuru@tzlegal.com. You may also visit [insert
        website] for more information.

    •   Please feel free to share this form and information with others who may be eligible to
        participate in this collective action lawsuit.
Case 8:19-cv-00475-WFJ-SPF Document 34-3 Filed 05/13/19 Page 1 of 3 PageID 271




                             EXHIBIT C
Case 8:19-cv-00475-WFJ-SPF Document 34-3 Filed 05/13/19 Page 2 of 3 PageID 272




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated                                       Case No. 8:19-cv-475-T-02SPF

         Plaintiff,

vs.

DONALD J. TRUMP
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT,
INC.,

      Defendant,
____________________________________/



                   DECLARATION OF OMAROSA MANIGAULT NEWMAN

         I, Omarosa Manigault Newman, hereby declare as follows:

      1. I make this Declaration based upon personal knowledge and/or upon information and

         belief.

      2. I am over 21 years of age and fully competent to make this declaration. I live in Florida. If

         called and sworn as a witness, I would testify competently as to the facts in this Declaration.

                       My Job Duties at Donald J. Trump for President, Inc.

      3. I was employed at Donald J. Trump for President, Inc. from 2015 until 2016.

      4. My job title was Director of African American Outreach. My job duties included advising

         the Campaign regarding African American outreach, conducting outreach via media and

         events for African American and women’s coalitions, speaking at Republican Party events,

         and preparing communications to be distributed to the media.
Case 8:19-cv-00475-WFJ-SPF Document 34-3 Filed 05/13/19 Page 3 of 3 PageID 273



            Common Compensation Policies and Centralized Decision-Making
                      at Donald J. Trump for President, Inc.
   5. All employees of Donald J. Trump for President, Inc. throughout the country were

      subjected to the same common and uniform compensation policies and practices. Such

      policies governed all components of my pay, including initial salary, salary increases,

      promotional salary increases, bonuses, awards, and incentive pay.

               Unequal Pay for Women at Donald J. Trump for President, Inc.

   6. I believe that Donald J. Trump for President, Inc. paid me and other similarly situated

      female employees less than male employees who performed the same or similar job duties

      under similar working conditions.

   7. For example, Bryan Lanza, whose work required substantially equal skill, effort, and

      responsibility as mine was paid more than me despite being similarly situated.

   I declare under penalties of perjury that the foregoing is true and accurate to the best of my

   knowledge and belief.



   Dated: May 13, 2019
                                                              Respectfully submitted,

                                                              _____ ______________________
                                                              Omarosa Manigault Newman


                                                              Counsel for Declarant:
                                                              John M. Phillips, B.C.S.**
                                                              The Law Offices of John M. Phillips
                                                              Telephone: FL: (904) 444-4444
                                                                          GA: (912) 444-4444
                                                              Email: jmp@floridajustice.com
                                                              Website: www.FloridaJustice.com

                                                              *Board Certified Specialist in Civil Trial
                                                              Law by the Florida Bar
                                                              *Licensed to practice in Florida, Georgia,
                                                              Alabama and before U.S. Supreme Court
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 1 of 20 PageID 274




                              EXHIBIT D
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 2 of 20 PageID 275



   1

   2

   3

   4

   5

   6

   7
                         IN THE UNITED STATES DISTRICT COURT
   8                      FOR THE MIDDLE DISTRICT OF FLORIDA
   9                               (TAMPA DIVISION)

  10 ALVA JOHNSON,                                      )
     Individually and On Behalf of All Others Similarly )
  11 Situated,                                          )
                                                        )
  12                                   Plaintiff,       ) Case No. 8:19-cv-00475-WFJ-SPF
                                                        )
  13 v.                                                 ) DECLARATION OF PHILLIP M. JOHNSON
                                                        )
  14 DONALD        J. TRUMP,                            ) May 13, 2019
     In his Individual Capacity and                     )
  15 DONALD        J. TRUMP      FOR                    )
     PRESIDENT, INC.,                                   )
  16                                                    )
                                       Defendants. )
  17                                                    )

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                            DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 3 of 20 PageID 276



   1      1.      I, Dr. Phillip Johnson, declare and state as follows:
   2 I.     Introduction
   3           A. Qualifications
   4      2.      I am an economist and a Managing Director at Econ One Research, Inc. (“Econ
   5              One”), an economic research and consulting firm with offices in Berkeley,
   6              Lafayette, Los Angeles, Houston, Sacramento, Washington, D.C., and New
   7              Delhi. I have a doctoral degree in economics from the University of California at
   8              Los Angeles and a bachelor’s degree in economics from California State
   9              University at Northridge. I was formerly an Assistant Professor of Economics at
  10              Instituto Tecnológico Autónomo de México (ITAM).
  11      3.      Since joining Econ One in 2000, I have worked extensively on the analysis of
  12              markets and the assessment of economic damages, including the calculation of
  13              damages in employment, antitrust, and intellectual property matters. I have
  14              analyzed employee pay and employment issues by a variety of types of employers,
  15              including in industries such as computer software, hardware, animation,
  16              restaurant, and finance as well as universities and newspaper. I have conducted
  17              economic and statistical analyses related to industries such as front-loading
  18              washers, dishwashers, automobiles, TFT-LCD display products, CRT products,
  19              game software, and airline tickets. I previously have provided expert testimony
  20              and submitted declarations and expert reports to federal courts. A more detailed
  21              summary of my training, past experience, and prior testimony is shown in
  22              Exhibit 1.
  23      4.      A list of materials I have relied upon in preparation of this declaration is provided
  24              in Exhibit 2. Econ One is being compensated for the time I spent on this matter
  25              at my normal and customary rate of $515 per hour as well as for time spent by
  26              other research staff on this project at their normal and customary hourly rates.
  27

  28

                                                    -1-
                               DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 4 of 20 PageID 277



   1             B. Assignment
   2        5.      The Defendants in this matter are Donald J. Trump, a resident of the state of
   3                New York, and Donald J. Trump for President, Inc (the “Campaign”), a
   4                Presidential Campaign corporation organized under the laws of Virginia with a
   5                principal place of business in New York.1 The plaintiff is Ms. Alva Johnson, a
   6                citizen and resident of the state of Alabama and an employee in the Campaign.2 I
   7                understand that Ms. Johnson alleges she was undercompensated due to gender
   8                discrimination.3
   9        6.      I have been asked by the Plaintiff’s counsel to 1) describe statistical methods of
  10                assessing the impact on employee compensation of alleged discrimination against
  11                protected groups (e.g. females) and the availability of the data necessary to
  12                implement these methods, and 2) present a preliminary analysis of the
  13                Campaign’s employment during the period of May through December of 2016
  14                using publicly available disbursement records.
  15             C. Brief Conclusion

  16        7.      As described in further detail below, the preliminary analysis shows, in part, that
  17                women were consistently paid less than men on average. Specifically, excluding
  18                Key Staff and Advisors, on average females received monthly $3,865 and males
  19                received $4,568, i.e. the average monthly compensation to females was less than
  20                that for males in every month and was 18.2% less than males’ compensation for
  21                the May-December 2016 period as a whole.
  22

  23

  24

  25
       1
  26   Alva Johnson vs. Donald J. Trump, Donald J. Trump for President, Inc., Jury Trial Demanded
     Injunctive Relief Sought Collective Action Complaint, February 25, 2019, 3. (“Complaint”)
  27 2 Complaint, 3-4.
     3
  28 Complaint, 28-29.


                                                     -2-
                                 DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 5 of 20 PageID 278



   1 II.     Determining Protected Group Disparities in Pay
   2             A. Method and Data
   3       8.      The current case relates to alleged discrimination in pay by the Campaign.
   4                Discrimination can be observed as a disparity in compensation between similarly-
   5                situated employees within a protected group (e.g. females compared to males in
   6                the case of gender discrimination).4 Individual employees’ pay can vary for a
   7                variety of reasons. To the extent data are available, Economists can use
   8                employment data on employee position, experience, and other objective factors
   9                to control for differences in pay that are not due to discrimination against
  10                members of a protected group.
  11       9.      An initial step in this process is to compute the overall average differences in
  12                compensation between the members of the protected group allegedly affected by
  13                alleged discrimination and other employees. This initial step indicates whether or
  14                not there is a disparity in pay for those employees and can be suggestive of
  15                whether there is a discriminatory effect. A next step could be to compute “cross-
  16                tabs”, average differences in compensation of affected and unaffected employees
  17                who are similarly situated, e.g., that share the same job responsibilities. A further
  18                step is to use available data to estimate the impact of membership in a protected
  19                group on pay while simultaneously controlling for multiple non-discriminatory
  20                factors.
  21       10.     To control for multiple objective factors when estimating disparities in pay,
  22                economists use a statistical technique called multiple regression analysis. A
  23                regression analysis is a technique that is used to estimate a relationship between
  24                an outcome (the “dependent variable”) and one or more explanatory factors
  25                (“explanatory variables”), including a factor of interest, such as membership in a
  26
       4
  27  “Equal Pay/Compensation Discrimination,” U.S. Equal Employment Opportunity Commission,
     https://www.eeoc.gov/laws/types/equalcompensation.cfm. See also, Equal Pay Act, 29 U.S.C. §
  28 206(d), https://www.law.cornell.edu/uscode/text/29/206.


                                                      -3-
                                 DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 6 of 20 PageID 279



   1                protected group (e.g. female or male).5 The dependent variable would be
   2                employee compensation which might be affected by employee characteristics
   3                such as age, length of employment with the employer, or job title. Regression
   4                analysis is a standard and widely-accepted technique that has been used in
   5                academic studies. This method has also been widely used and accepted in courts
   6                as an evidence of discrimination in pay.6
   7        11.     Data that might be used in a multiple regression analysis to estimate protected
   8                group pay disparities arising from discrimination in the Campaign, includes:
   9        12.     Individual employee compensation in each pay period;
  10        13.     Employee characteristics, such as gender, race, a measure of experience (e.g. age),
  11                and location of employment;
  12        14.     Job characteristics, such as role in the campaign and election stage (primary vs.
  13                general).
  14        15.     Note that it is not necessary to include all factors that affect pay to produce a
  15                reliable, unbiased estimate of the pay disparity due to membership in the
  16                protected group. The reason is that in a regression model, the estimated effect of
  17                membership in the protected group will be unbiased as long as objective factors
  18                that both affect compensation and correlate to protected group membership
  19                status are included. Objective factors that affect compensation but do not
  20                correlate with the membership to the protected group (or vice versa) would not
  21                bias the estimate of the gender pay disparity.7
  22

  23

  24   5
          See e.g., Jeffrey M. Wooldridge, Introductory Econometrics: A Modern Approach, 5ed. (Mason: South-
  25   Western, 2013), 68-69.
       6
         See e.g., H. Cristina Chen-Oster, Lisa Parisi, Shanna Orlich, Allison Gamba, and Mary De Luis,
  26   against Goldman, Sachs & Co. and The Goldman Sachs Group, Inc. Opinion and Order, March, 30,
       2018.
  27   7
          See e.g., Jeffrey M. Wooldridge, Introductory Econometrics: A Modern Approach, 5ed. (Mason: South-
  28   Western, 2013), 90.


                                                        -4-
                                  DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 7 of 20 PageID 280



   1        16.      I understand there are general functions common to political campaigns that
   2                 relate to employees’ job responsibilities. These include functions related to
   3                 campaign management, communications, constituent liaison, contacting voters,
   4                 fundraising, policy, research, information technology, and other functions.8 For
   5                 example, staff members conducting constituent liaison work conduct outreach to
   6                 the local leadership of particular interest-group communities, some staff
   7                 members (sometimes referred to as “field teams”) contact voters and organize
   8                 events, other staff members conduct research of the opposition campaign, and
   9                 others work in an information technology area.9
  10              B. Publicly Available Data
  11        17.      Some of the required data to estimate the protected group pay disparities are
  12                 readily available in the public domain. I understand that political campaigns are
  13                 required to report all disbursements, including payroll-related disbursements, to
  14                 the United States Federal Elections Commission (FEC). Specifically, Presidential
  15                 campaigns are required to complete a “Schedule B-P” for “Itemized
  16                 Disbursements” for all required campaign expenditures, which includes payroll.
  17                 The FEC collects and distributes this information, which can be obtained from
  18                 the FEC website.10
  19        18.      From the FEC, I have obtained individual compensation records of the Trump
  20                 2016 Presidential Campaign Staff.11 These data consist of employee (recipient)
  21
       8
  22      See e.g., Sharon Kelly, Justin Levitt, Amanda Tammen Peterson, “One State, Two State, Red State,
       Blue State. A Quick Guide to Working On Political Campaigns,” (Cambridge: Harvard Law School,
  23   2007): 11-15, https://hls.harvard.edu/content/uploads/2008/07/guide-campaign.pdf; and
       “Donald Trump presidential campaign key staff and advisors, 2016,” Ballotpedia,
  24   https://ballotpedia.org/Donald Trump presidential campaign key staff and advisors, 2016.
       9
  25      See e.g., Sharon Kelly, Justin Levitt, Amanda Tammen Peterson, “One State, Two State, Red State,
       Blue State. A Quick Guide to Working On Political Campaigns,” (Cambridge: Harvard Law School,
  26   2007): 12-15, https://hls.harvard.edu/content/uploads/2008/07/guide-campaign.pdf.
       10
          “Disbursements,” Federal Elections Commission United States of America,
  27   https://www.fec.gov/data/disbursements/.
       11
  28      I have been instructed to focus on the period of May through December 2016.


                                                       -5-
                                  DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 8 of 20 PageID 281



   1                name, whether the recipient is an individual or an organization, disbursement
   2                description (e.g. payroll, consulting fee, rental fee, etc.), disbursement date,
   3                disbursement amount, and the election stage (primary vs general).
   4        19.     The FEC records do not indicate the gender of the individuals. To identify the
   5                gender, I used data from the United States Social Security Administration (SSA).
   6                The SSA keeps records on the relative frequency of names by gender in the
   7                population of U.S. Births where the individual has a Social Security Number.12 I
   8                assign the individual’s name in the FEC data to male (female) if the given name is
   9                identified by SSA as male (female) for at least two thirds of the individuals born
  10                between 1920 through 2014.13
  11        20.     Lastly, from public records, I have identified whether an individual was a top
  12                member of the campaign. Ballotpedia, a non-profit and nonpartisan online
  13                political encyclopedia,14 provides the names, roles, and divisions for individuals
  14                described as “Key Campaign Staff or Advisors” for the Trump 2016 Presidential
  15                Campaign.15 The individuals identified on this list include, among others, the
  16                Executive chairman and Campaign manager. These individuals were matched to
  17                the FEC disbursements data using full names.
  18

  19

  20

  21

  22
       12
  23      “Baby Names from Social Security Card Applications - National Level Data,” Data.Gov,
       https://catalog.data.gov/dataset/baby-names-from-social-security-card-applications-national-level-
  24   data. There is more information in the ‘NationalReadMe’ file within the downloaded folder. Last
       Accessed March 29, 2016.
  25   13
          This methodology leaves five names unidentified, which were then manually assigned a gender
  26   through additional online research.
       14
          “Ballotpedia: About,” Ballotpedia, https://ballotpedia.org/Ballotpedia:About.
  27   15
          “Donald Trump presidential campaign key staff and advisors, 2016,” Ballotpedia,
  28   https://ballotpedia.org/Donald Trump presidential campaign key staff and advisors, 2016.


                                                       -6-
                                  DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 9 of 20 PageID 282



   1 III.    Preliminary FEC Data Analysis
   2        21.    I identified and analyzed the FEC records of individual recipients with “Payroll”
   3               disbursement types.16 Below, I present summaries of these data records for the
   4               period of May through December of 2016.
   5        22.    Figure 1 shows disbursement records for the named plaintiff, Alva Johnson. Ms.
   6               Johnson was apparently paid by the Campaign with a rate of $3,000 per month
   7               between May and July 2016 which increased to $4,000 until her employment
   8               ended in October 2016. She was paid a total of $19,000 during this period.
   9        23.    Figure 2 shows the number of Campaign employees and total disbursements to
  10               male and female employees that were paid under “Payroll” disbursement type in
  11               each month. In total, there were 77 females and 151 males (excluding Key Staff
  12               and Advisors), who received at least one payroll disbursement during the
  13               mentioned period. The total disbursements to this staff were roughly $1.1 million
  14               for females and $2.8 million to males.
  15        24.    Figure 3 shows the average male and female payroll disbursements in each
  16               month, as well as the overall average for the entire period. The summary shows
  17               that women were consistently paid less than men on average. This summary is
  18               also split between members of the Key Staff and Advisors and all other
  19               employees. Excluding Key Staff and Advisors, on average females received
  20               monthly $3,865 and males received $4,568, i.e. the average monthly
  21               compensation to females was less than that for males in every month and was
  22               18.2% less than males’ compensation for the May-December 2016 period as a
  23               whole. Additionally, I conduct a statistical test of whether this observed disparity
  24               in pay (not accounting for any objective factors) is likely to have occurred by
  25               chance. I use a standard T-test for this purpose. This test rejects the hypothesis of
  26

  27   16
       The analysis is limited to the entity type description of “INDIVIDUAL”. I include disbursement
  28 types of “PAYROLL”, “IN-KIND: PAYROLL”, and “PAYROLL-PPV”.


                                                     -7-
                                 DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 10 of 20 PageID 283



    1                 no disparity at the 1% percent significance level, which indicates that it is unlikely
    2                 to have occurred by chance.17
    3
                                                        Figure 1
    4
                                        Alva Johnson FEC Data Records
    5                                      May 2016 - December 2016
    6
                                                             Disbursement       Election    Disbursement
    7                 Recipient Name      Transaction ID         Date            Type         Amount
                            (1)                  (2)               (3)               (4)         (5)
    8

    9           1.   JOHNSON, ALVA        SB23.600066         5/13/2016      PRIMARY         $         1,500
                2.   JOHNSON, ALVA        SB23.600067         5/31/2016      PRIMARY                   1,500
   10           3.   JOHNSON, ALVA        SB23.1163432        6/15/2016      PRIMARY                   1,500
                4.   JOHNSON, ALVA        SB23.1163433        6/30/2016      PRIMARY                   1,500
   11
                5.   JOHNSON, ALVA        SB23.1615465        7/14/2016      PRIMARY                   1,500
   12           6.   JOHNSON, ALVA        SB23.1615535        7/29/2016      PRIMARY                   1,500
                7.   JOHNSON, ALVA        SB23.2141409        8/15/2016      GENERAL                   1,500
   13           8.   JOHNSON, ALVA        SB23.2141410        8/31/2016      GENERAL                   2,500
   14           9.   JOHNSON, ALVA        SB23.4235           9/15/2016      GENERAL                   2,000
               10.   JOHNSON, ALVA        SB23.4437           9/29/2016      GENERAL                   2,000
   15          11.   JOHNSON, ALVA        SB23.4748          10/13/2016      GENERAL                   2,000
   16
               12. May-Dec 2016                                                              $    19,000
   17
                                                  Sources: FEC Disbursements Data.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
        17
   28     The t-statistic for the difference in disbursements to staff excluding Key Staff and Advisors is -3.28
        and p-value is 0.001.

                                                           -8-
                                    DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 11 of 20 PageID 284



    1
                                                               Figure 2
    2
                                                    Trump Campaign
    3                                            Employee Count by Gender
    4
                                                    Employee Count                 Total Employee Compensation
    5                 Year -Month                Female         Male                 Female          Male
    6
                            (1)                    (2)                 (3)               (4)                  (5)
    7
                                                            Staff Excluding Key Staff and Advisors
    8         1.   May 2016                               18                45    $     64,957     $          208,085
    9         2.   June 2016                              19                49          74,423                235,267
              3.   July 2016                              21                55          79,641                276,063
   10         4.   August 2016                            40                91         142,219                412,230
              5.   September 2016                         54              107          247,406                514,672
   11
              6.   October 2016                           66              125          303,094                626,940
   12         7.   November 2016                          65              121          167,221                370,280
              8.   December 2016                           3                15          26,421                133,523
   13

   14         9. May-Dec 2016                             77                 151    $ 1,105,382        $ 2,777,060

   15                                                               Key Staff and Advisors
             10.   May 2016                                2                 4    $     13,350         $       40,492
   16
             11.   June 2016                               2                 4          10,733                 39,661
   17        12.   July 2016                               2                 4          10,733                 39,661
             13.   August 2016                             2                 5          15,361                 45,262
   18        14.   September 2016                          2                 5          15,361                 49,801
   19        15.   October 2016                            2                 5         18,291                  50,701
             16.   November 2016                           2                 5           6,801                 34,630
   20        17.   December 2016                           0                 1               0                 20,000
   21
             18. May-Dec 2016                              2                  5     $     90,631       $      320,209
   22
                    Notes: (1) Key Staff and Advisors include "State Director", "Communications Director",
   23
                                  "Director of New Media", "Deputy Campaign Manager", and "Senior Advisor".
   24
                   Sources: FEC Disbursements Data; Ballotpedia.
   25

   26

   27

   28


                                                                 -9-
                                        DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 12 of 20 PageID 285



    1
                                                         Figure 3
    2
                                            Trump Campaign
    3                                Employee Compensation by Gender
    4
                                                     Mean Compensation
    5                  Year -Month            Female      Male    Female - Male                  Percent Diff
                                                                  (Dollars)
    6                                                                             (2) - (3)         (4) / (2)
                           (1)                   (2)               (3)              (4)               (5)
    7

    8                                               Staff Excluding Key Staff and Advisors
                1.   May 2016                $ 3,609      $ 4,624     $       -1,015                  -28.1%
    9           2.   June 2016                 3,917         4,801              -884                  -22.6
   10           3.   July 2016                 3,792         5,019            -1,227                  -32.4
                4.   August 2016               3,555         4,530              -975                  -27.4
   11           5.   September 2016            4,582         4,810              -228                   -5.0
                6.   October 2016              4,592         5,016              -423                   -9.2
   12
                7.   November 2016             2,573         3,060              -488                  -19.0
   13           8.   December 2016             8,807         8,902               -95                   -1.1

   14           9. May-Dec 2016               $ 3,865        $ 4,568          $           -703        -18.2%
   15
                                                               Key Staff and Advisors
   16          10.   May 2016                $ 6,675         $ 10,123     $     -3,448                -51.7%
               11.   June 2016                 5,367            9,915           -4,549                -84.8
   17
               12.   July 2016                 5,367            9,915           -4,549                -84.8
   18          13.   August 2016               7,680            9,052           -1,372                -17.9
               14.   September 2016            7,680            9,960           -2,280                -29.7
   19          15.   October 2016              9,146           10,140             -995                -10.9
   20          16.   November 2016             3,401            6,926           -3,525               -103.7
               17.   December 2016                 0           20,000          -20,000
   21
               18. May-Dec 2016               $ 6,474        $ 9,703          $        -3,230         -49.9%
   22

   23                             Notes: (1) Key Staff and Advisors include "State Director", "Communications
                                          Director", "Director of New Media" ,"Deputy Campaign Manager",
   24
                                          and "Senior Advisor".
   25
                                 Sources: FEC Disbursements Data; Ballotpedia.
   26

   27

   28


                                                           - 10 -
                                   DECLARATION OF PHILLIP M. JOHNSON, PH.D.
Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 13 of 20 PageID 286
 Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 14 of 20 PageID 287
  Exhibit 1




Phillip Johnson, Ph.D.                                                                     Curriculum Vitae
Managing Director
3620 Happy Valley Road, Suite. 201
Lafayette, California 94549
Email: pjohnson@econone.com
Tel: 925 403 1003


EDUCATION
PhD, University of California, Los Angeles, Economics, 1997
MA, University of California, Los Angeles, Economics, 1993
BA, California State University Northridge, Economics, 1991


PROFESSIONAL EXPERIENCE
Econ One Research, Inc.,
        Managing Director, 2012 – Present
        Senior Economist, 2009 – 2012
        Economist, 2000 – 2009

Instituto Tecnológico Autónomo de México (ITAM),
          Assistant Professor, 1997-2000


AREAS OF ECONOMC EXPERTISE
Competition and antitrust analysis
Damages assessment and pass-through
Common impact in class certification
Econometric and statistical analysis
Intellectual property damages


PUBLICATIONS AND AWARDS
Jerry S. Cohen Memorial Fund Writing Award, for “Statistical Significance and Statistical Error in Antitrust
    Analysis,” https://www.antitrustinstitute.org/awards, June 21, 2018
“Roundtable with Economists,” Antitrust, Spring 2018, with Dennis Carlton, Gregory Leonard, Maria
   Maher, and Carl Shapiro
“Statistical Significance and Statistical Error in Antitrust Analysis,” Antitrust Law Journal, Vol. 81, 2017,
    with Edward Leamer and Jeffrey Leitzinger
“Increasing Focus on Information Exchanges Among Competitors,” Law360, April 2017, with Niyati Ahuja
 Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 15 of 20 PageID 288
Phillip Johnson, Ph.D.
Managing Director
Page 2

“Regression Techniques for Estimating Overcharges Using Market Concentration Data,” American Bar
  Association, Section of Antitrust Law, Economics Committee Newsletter, Volume 12, Number 1,
  Summer 2012, with Armen Markosyan
“Reasonable Royalty Damages and License Structure,” Econ One Newsletter, Spring 2007
“A Surprising Result from Patent Infringement: Price Accretion Instead of Price Erosion,” Econ One
   Newsletter, Spring 2005
“Lost Profits Damages When Infringement Raises the Patentee’s Prices,” American Bar Association,
   Section of Intellectual Property Law, Newsletter, Volume 23, Number 1, Fall 2004, with Tessie Su
“Patent Damages and Price Erosion”, Econ One Newsletter, Fall 2003
“Evolution and Information in a Gift-Giving Game,” Journal of Economic Theory, Volume 100, 2001, with
   David Levine and Wolfgang Pesendorfer
“Mergers, Alliance and Welfare in Differentiated Markets with Quality-Improving Innovations in Markets
   with Complementary Goods,” with Tessie Su and Tridib Sharma
“Evolution and Information in a Prisoners’ Dilemma,” with David Levine and Wolfgang Pesendorfer
“The Stability of Monetary Institutions as a Social Institution”


PRESENTATIONS
Statistical Issues with Regression Analysis for Antitrust Litigation, Kaplan Fox, 2015
West LegalEdCenter Patent Disputes Conference, 2013
Deposing the Expert Witness, NITA, 2012
Cross Examining Expert Witnesses, Annual Meeting of the California State Bar, 2012
West LegalEdCenter Patent Disputes Conference, 2011
Deposing the Expert Witness, NITA, 2011
Cross Examining Expert Witnesses, Trial Advocacy Group, 2011
Patent Damages Webinar, Law.com, 2010
Cross Examining Expert Witnesses, Trial Advocacy Group, 2009
Deposing the Expert Witness, NITA, 2008
Latin American Meetings of the Econometric Society, 1999
Stony Brook Summer Festival on Game Theory, 1999
University of California at Los Angeles, 1999
Allied Social Sciences Association, 1998
Academica Sinica, Taiwan, 1997
National Taiwan University, 1997
Instituto Tecnológico Autónomo de México, 1997
Stony Brook Summer Festival on Game Theory, 1996

                                                       2
 Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 16 of 20 PageID 289
Phillip Johnson, Ph.D.
Managing Director
Page 3

SUMMARY OF PRIOR ENGAGEMENTS
HCF Insurance Agency v. Kevin Hamm, et al. Retained to address antitrust issues involving an alleged
  group boycott relating to the provision of workers’ compensation coverage for extended care facilities.
  2019 – Present.
L.A. Taxi Cooperative, et al. vs. Uber. Retained to address issues in an opposing expert economist’s report
   regarding the analysis of Uber and taxi safety data. Submitted an expert report. Settled. 2017.
In Re Duke/UNC Antitrust. Retained to analyze data and issues relating to common impact and damages
    from a no-hire agreement by employees Duke and University of North Carolina medical schools. 2016 -
    Present.
Softwood Lumber. Retained to analyze claims that policies of Canada and its province, British Columbia
    resulted in below market stumpage fees that impacted trade in softwood lumber with the United States.
    2015 – Present.
In Re Lithium Ion Batteries Antitrust. Retained to analyze data and issues relating to common impact and
    damages for a proposed class of indirect purchasers of products containing cylindrical lithium ion
    batteries. 2015 - Present.
Scott et al. vs. Chipotle Mexican Grill, Inc. Retained to analyze employee data and calculate damages related
   to the alleged misclassification of Chipotle Apprentices as salaried employees. Submitted an expert
   report and provided a deposition. 2015 – 2017.
Chen-Oster vs. Goldman Sachs. Retained to analyze class certification issues and damages related to alleged
   gender discrimination. 2013 – Present.
Consulting. Retained confidentially to analyze economic issues and data in various matters. Ongoing
   projects involve antitrust, trade, and employment violations (discrimination, misclassification, and/or
   wage and hour violations).
Margie Daniel, et al. v Ford Motor Company. Conducted an analysis of Defendant’s experts’ statistical
   procedures and provided analyses regarding a class of Ford Focus owners alleging a product defect.
   2013 – 2018.
First Western Capital Management v. Kenneth D. Malamed. Retained to analyze damages relating to alleged
    misappropriation of trade secrets. Submitted an expert report. Settled. 2016 - 2017.
Surf City Steel, Inc. et al. vs. International Longshore and Warehouse Union, et al. Retained to analyze the
    competitive effects of an agreement to exclude contractors employing Ironworkers Union members
    from port crane modification and structural maintenance projects. Submitted an expert report and
    provided a deposition. Case dismissed. 2014 - 2017.
Kunkel et al v. John Wiley & Sons, Inc. Retained to analyze common impact and damages for a proposed
   class of photograph copyright holders who allege that Wiley infringed their copyrights in books it
   published. Submitted an expert report and provided a deposition. Settled. 2015 - 2017.
In Re: CRT Antitrust Litigation. Analyzed economic issues relating to class certification, liability, and
    damages in a price-fixing case for a class of direct purchasers of cathode ray tubes against the major
    manufacturers. Class certified. Settled. 2011 – 2017.
In Re: TFT-LCD Antitrust Litigation. Retained to analyze economic issues relating to antitrust liability and
    damages for Proview Technology Inc.’s (PTI) claims against manufacturers of TFT-LCD panels.
    Submitted an expert report. Settled. 2014 – 2015.

                                                       3
 Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 17 of 20 PageID 290
Phillip Johnson, Ph.D.
Managing Director
Page 4

Cobb et al. vs. BSH Home Appliances. Retained to analyze manufacturers’ service data relating to the
   incidence of mold in front-loading washers. Submitted an expert report and provided a deposition.
   Settled. 2014 – 2015.
Hemy vs. Perdue Farms. Retained to analyze class certification issues and damages relating to alleged
  product mislabeling of chicken meat products. Settled. 2014.
Apodaca vs. Whirlpool Corporation. Retained to analyze data relating to alleged defects in Maytag
   dishwashers. Case settled. 2014.
Symantec vs. Veeam. Retained to analyze lost profits, reasonable royalty, and irreparable harm resulting
   from alleged infringement of Symantec patents. Submitted an expert report. Case dismissed with
   prejudice. 2013 – 2015.
Ottenberg, et al v. XY, LLC and Inguran, LLC. Retained to analyze antitrust issues and damages arising
   from the misuse of patents and intellectual for bovine sexing technology and related equipment and
   sorted semen straw markets. Submitted an expert report and provided a deposition. Settled prior to trial.
   2013.
In Re: High Tech Workers Antitrust Litigation. Analyzed economic issues relating to class certification and
    damages for a class of employees of seven major technology companies (Apple, Adobe, Google, Intel,
    Intuit, Lucasfilm, and Pixar) alleging a series of agreements to limit competition for workers. Class
    settled. 2012 – 2015.
In Re: TFT-LCD Antitrust Litigation. Analyzed economic issues relating to class certification, liability and
    damages for a class of direct purchasers of TFT-LCD panels against the major manufacturers of TFT-
    LCD panels. Class was certified and all defendants except Toshiba settled prior to trial. Toshiba was
    found liable and damages were awarded to Plaintiffs. Toshiba settled following trial. 2008 – 2012.
Pecover v. Electronic Arts. Analyzed damages arising from the monopolization of football video games for
   a nationwide class of consumers. 2011 – 2012.
Realtime Data v. Packeteer, et al. Retained by defendant Expand Networks as economic expert to provide
   analysis of markets for wide-area network acceleration products and calculate damages from alleged
   patent infringement. Submitted expert reports and provided deposition testimony. 2008 – 2010.
In Re: Korean Airlines Co., LTD. Antitrust Litigation. Analyzed economic issues, including market
    definition and common impact, relating to the certification of a class of direct purchasers of travel
    between the U.S. and Korea against the major Korean Airlines. 2008 – 2010.
California State Foster Parent Assoc., et al. v. John A. Wagner, Director of the California Department of
    Social Services, in his official capacity, et al. Retained to analyze the economic and State budget impact
    of a change in foster care reimbursement policies. Submitted expert report. 2008 - 2009.
High Point Sarl v. Sprint Nextel Corp., et al. Analyzed cellular communications markets and reasonable
   royalty rate in a patent case involving digital cellular communications technology. 2008 – 2009.
Montana Food Distributors Assoc. v. International Outsourcing Services et al. Conducted preliminary
  damages analysis in a case involving allegations of anticompetitive behavior and fraud by coupon
  processors. 2008 – 2009.
DealerTrack v. RouteOne, et al. Analyzed lost profits and reasonable royalty damages, and the commercial
   success of patented features in a case involving credit application aggregation systems used for
   automotive sales. 2007 – 2009.

                                                       4
 Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 18 of 20 PageID 291
Phillip Johnson, Ph.D.
Managing Director
Page 5

Silvaco v. Cypress Semiconductor. Analyzed lost profits and unjust enrichment in a theft of trade secrets
    case involving providers and customers for software for the design of chips used in devices. Provided
    expert declarations relating to the analysis of defendant’s data. 2007 – 2009.
Amado v. Microsoft. Analyzed post-trial royalty rate in a patent case involving office productivity software
  technology. 2008.
Amex v. MasterCard, Visa, et al. Assisted in analyzing damages issues in a monopolization case involving
  the major providers of credit and charge cards. 2007 – 2008.
M.I., LLC v. Halliburton Energy Services, Inc. Analyzed relevant market and damages issues in an
   attempted monopolization case involving the alleged misuse of a patent on deepwater oil drilling fluid
   technology. 2007 – 2008.
In re: Kdur Antitrust Litigation. Analyzed relevant market and impact issues in a monopolization case
    involving branded and generic drugs. 2006 – 2007.
In re: Tricor Direct Purchaser Antitrust Litigation. Analyzed relevant market and impact issues in a
    monopolization case involving branded and generic drugs. 2006 – 2007.
In re: Nifedipine Antitrust Litigation. Analyzed relevant market and impact issues in a monopolization case
    involving branded and generic drugs. 2006 – 2007.
Columbus Drywall, et al. v. Masco Corporation. Analyzed antitrust issues and assisted in drafting liability
   report in a price fixing conspiracy case alleged to involve a major insulation buyer and manufacturers.
   Analyzed issues relating to buyer power. 2006 – 2008.
Synopsys v. Magma. Analyzed lost profits, reasonable royalties, and unjust enrichment in a patent
   infringement trade secret case relating to software for the design of computer chips. 2005 – 2007.
The Regents of the University of California v. Monsanto. Analyzed reasonable royalties and license structure
   in a patent infringement case relating to bovine growth hormone. 2005 - 2006.
Pixion v. PlaceWare. Analyzed reasonable royalties and unjust enrichment in a trade secret and patent
    infringement case relating to web conferencing technology. 2004 – 2005.
Novell, Inc. Retained by Novell to analyze damages for mediation with Microsoft. Microsoft was alleged to
  have harmed Novell through alleged anticompetitive conduct in the workgroup operating system
  market. 2003 – 2004.
Affymetrix v. Agilent. Analyzed damages in a breach-of-contract arbitration. 2004.
France Telecom v. Novell. Analyzed reasonable royalties in a copyright infringement case. 2003 – 2004.
University of California, San Francisco. Analyzed the value of bovine growth hormone technology in the
   milk market to assist a patentee in a potential license negotiation. 2004.
DOS Class v. Microsoft. Assisted plaintiffs’ expert in the analysis of defendant’s damages models. 2003.
CATC v. Catalyst. Analyzed lost profits and reasonable royalties in a trade dress and copyright infringement
  case. 2002 – 2003.
IFPC Shareholders v. AT&T et al. Analyzed the option value of a lost business opportunity due to a breach
   of contract. 2002.
Martha Chapman v. El Paso Energy Corporation. Analyzed economic evidence regarding the nature and
   extent of control of El Paso Natural Gas by its parent, El Paso Energy Corporation. 2001.

                                                      5
 Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 19 of 20 PageID 292
Phillip Johnson, Ph.D.
Managing Director
Page 6

In re: Flat Glass Antitrust. Analyzed liability and damages issues in a price-fixing case, including industry
    analysis, entry barriers, concentration, firms’ conduct, and facilitating industry practices. 2000 – 2005.
In re: Methionine Antitrust Litigation. Analyzed class certification issues for a price-fixing case, including
    industry analysis, market structure, and the impact of the alleged conspiracy on pricing. 2000 – 2001.




                                                        6
                      Case 8:19-cv-00475-WFJ-SPF Document 34-4 Filed 05/13/19 Page 20 of 20 PageID 293
CONFIDENTIAL                                                                                                                                                               5/10/2019



                                                                                    Exhibit 2
                                                                          List of Materials Relied Upon


        Pleadings and Orders                                                                                                                                     Date

                    Complaint                                                                                                                                  2/25/2019
                    H. Cristina Chen-Oster, Lisa Parisi, Shanna Orlich, Allison Gamba, and Mary De Luis, against Goldman, Sachs & Co. and The Goldman          3/30/2018
                    Sachs Group, Inc., Opinion and Order

        Academic Materials

                    Jeffrey M. Wooldridge, Introductory Econometrics: A Modern Approach, 5ed. (Mason: South-Western, 2013).
                    Sharon Kelly, Justin Levitt, Amanda Tammen Peterson, “One State, Two State, Red State, Blue State. A Quick Guide to Working On Political
                    Campaigns,” (Cambridge: Harvard Law School, 2007), https://hls.harvard.edu/content/uploads/2008/07/guide-campaign.pdf.

        Publicly Available Materials

                    “Baby Names from Social Security Card Applications - National Level Data,” Data.Gov,
                    https://catalog.data.gov/dataset/baby-names-from-social-security-card-applications-national-level-data.
                    “Disbursements,” Federal Elections Commission United States of America, https://www.fec.gov/data/disbursements/.
                    “Donald Trump presidential campaign key staff and advisors, 2016,” Ballotpedia,
                    https://ballotpedia.org/Donald_Trump_presidential_campaign_key_staff_and_advisors,_2016.
                    Equal Pay Act, 29 U.S.C. § 206(d), https://www.law.cornell.edu/uscode/text/29/206.
                    “Equal Pay/Compensation Discrimination,” U.S. Equal Employment Opportunity Commission,
                    https://www.eeoc.gov/laws/types/equalcompensation.cfm.




                                                                                        Page 1 of 1
Case 8:19-cv-00475-WFJ-SPF Document 34-5 Filed 05/13/19 Page 1 of 3 PageID 294




                              EXHIBIT E
Case 8:19-cv-00475-WFJ-SPF Document 34-5 Filed 05/13/19 Page 2 of 3 PageID 295




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated                                       Case No.: 8:19-cv-475-T-02SPF

         Plaintiff,

vs.

DONALD J. TRUMP
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT,
INC.,

      Defendant,
____________________________________/

                               DECLARATION OF ALVA JOHNSON

         I, Alva Johnson, hereby declare as follows:

      1. I make this Declaration based upon personal knowledge and/or upon information and

         belief.

      2. I am over 21 years of age and fully competent to make this declaration. I live in Alabama. If

         called and sworn as a witness, I would testify competently as to the facts in this Declaration.

                       My Job Duties at Donald J. Trump for President, Inc.

      3. I was employed at Donald J. Trump for President, Inc. from January 2016 until October

         2016.

      4. My job titles during this period included Director of Outreach and Coalitions for Alabama,

         member of the National Strike Team, and Operations Administrative Director.

      5. My job duties included as Director of Outreach and Coalitions for Alabama included

         minority outreach, speaking at Republican political gatherings, and helping to organize

         campaign rallies. My job duties as a member of the National Strike Team included recruiting
Case 8:19-cv-00475-WFJ-SPF Document 34-5 Filed 05/13/19 Page 3 of 3 PageID 296




      and managing volunteers, planning volunteer events, helping to coordinate rallies, helping to

      distribute Campaign “collateral” such as yard signs and bumper stickers, and conducting

      minority outreach.

   6. My job duties as Operations Administrative Director included onboarding new staff and

      other human resources-related tasks, assisting with the drafting of Campaign

      communications, and managing the Campaign’s Recreational Vehicles (“RVs”).

            Common Compensation Policies and Centralized Decision-Making
                      at Donald J. Trump for President, Inc.
   7. All employees of Donald J. Trump for President, Inc. throughout the country were

      subjected to the same common and uniform compensation policies and practices. Such

      policies governed all components of my pay, including initial salary, salary increases,

      promotional salary increases, bonuses, awards, and incentive pay.
               Unequal Pay for Women at Donald J. Trump for President, Inc.

   8. I believe that Donald J. Trump for President, Inc. paid me and other similarly situated

      female employees less than male employees who performed the same or similar job duties

      under similar working conditions.

   9. For example, Sidney Bowdidge, Matt Ciepielowski, Austin Browning, David Chiokadze, and

      Tony Ledbetter, whose work required substantially equal skill, effort, and responsibility as

      mine were paid more than me despite being similarly situated.

   I declare under penalties of perjury that the foregoing is true and accurate to the best of my

   knowledge and belief.


   Dated: May 13, 2019
                                                              Respectfully submitted,




                                                              ____________________________
                                                              Alva Johnson
